 

HEARTLAND BRIDGE CAPITAL, INC.

 

THE SECURITIES WERE ORIGINALLY ISSUED EXEMPT FROM REGISTRATION UNDER TITLE 11,
SECTION 1145 OF THE U.S. CODE

 

HLBC No. [__] (Amended) No. of Warrants:  [________]

 

STOCK PURCHASE WARRANT

 

THIS IS TO CERTIFY that, for value received, [___________], an individual, or
his/her/its assigns (the “Holder”), is entitled, subject to the terms and
conditions set forth herein, to purchase from Heartland Bridge Capital, Inc., a
Delaware corporation (the “Company”), up to [_____________] fully paid and
nonassessable shares of common stock of the Company (the “Warrant Securities”)
at $0.50 per share, as adjusted under Section 4 (the “Exercise Price”), upon
payment by cashier’s check or wire transfer of the Purchase Price (as defined
below) for such shares of the common stock to the Company at the Company’s
offices.

 

1.          History of Warrant. The Holder received this Warrant in exchange for
Warrant HLBC No. [___], which this Warrant replaces in full. This Warrant is
being drafted to reflect the Holder’s ownership of the original warrant rights.
The terms of this Warrant are identical to the original warrant, other then the
exercise price, which has been repriced

 

2.          Exercisability. This Warrant may be exercised into the Warrant
Securities or a portion thereof at any time, or from time to time, between the
date hereof and 5:00 p.m. Eastern Standard Time on January 4, 2014, by
presentation and surrender hereof to the Company of a notice of election to
purchase duly executed and accompanied by payment by check or wire transfer of
the Purchase Price, which is determined by multiplying the number of shares of
common stock for which this Warrant is being exercised by the Exercise Price,
both as may be adjusted from time to time in accordance with the provisions of
this Warrant. The Exercise Price may be modified by a vote of the Board of
Directors, provided that such price is not higher than $1.00 per share.

 

3.          Manner of Exercise. In case of the purchase of less than all of the
Warrant Securities, the Company shall cancel this Warrant upon the surrender
hereof and shall execute and deliver a new warrant of like tenor for the balance
of the Warrant Securities. Upon the exercise of this Warrant, the issuance of
certificates for securities, properties, or rights underlying this Warrant shall
be made forthwith (and in any event within three (3) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.

 

Page 1 of  7

 

 

If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the Purchase Price.

 

4.             Adjustment in Number of Shares.

 

(a)          Adjustment for Reclassifications. In case at any time or from time
to time after the issue date the holders of the common stock of the Company (or
any shares of stock or other securities at the time receivable upon the exercise
of this Warrant) shall have received, or, on or after the record date fixed for
the determination of eligible stockholders, shall have become entitled to
receive, without payment therefore, additional stock or other securities or
property (including cash) by way of stock split, spin-off, reclassification,
combination of shares, or similar corporate rearrangement (exclusive of any
stock dividend of its or any subsidiary’s capital stock), then and in each such
case the Holder of this Warrant, upon the exercise hereof as provided in Section
2, shall be entitled to receive the amount of stock and other securities and
property which such Holder would hold on the date of such exercise if on the
issue date he had been the holder of record of the number of shares of common
stock of the Company called for on the face of this Warrant and had thereafter,
during the period from the issue date, to and including the date of such
exercise, retained such shares and/or all other or additional stock and other
securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period. In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.

 

(b)          Adjustment for Reorganization, Consolidation, Merger. In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 2 at any time after the consummation of such reorganization,
consolidation, merger, or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, an equitable amount of
shares of stock or other securities or property upon the exercise of this
Warrant after such consummation.

 

5.          No Requirement to Exercise. Nothing contained in this Warrant shall
be construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.

 

6.          Cashless Conversion of Warrants. Notwithstanding any provisions
herein to the contrary, the Holder may convert this Warrant into that number of
shares of the Company’s common stock by surrender of this Warrant at the
principal office of the Company together with the properly endorsed form of
election to purchase in which event the Company shall issue to the holder hereof
a number of shares of the Company’s common stock computed using the following
formula:

 

Page 2 of  7

 

 

X = Y (A-B)

A



 

Where X =   the number of shares of the Company’s common stock to be issued to
the holder hereof       Y =   the number of shares of the Company’s common stock
purchasable under the Warrant or, if only a portion of the Warrant is being
exercised, the portion of the Warrant being canceled (at the date of such
calculation)       A =   the fair market value of one share of the Company’s
common stock (at the date of such calculation)       B =   the Exercise Price


 





All references herein to an “exercise” of the Warrant shall include a conversion
pursuant to this Section 6.  For the purposes of the above calculation, the Fair
Market Value of one share of the Company’s common stock as of a particular date
shall mean:

 

(a)          If traded on a securities exchange or the NASDAQ National Market,
the Fair Market Value shall be deemed to be the closing price of the common
stock of the Company on such exchange or market on the date in question. If
there is no closing selling price for such common stock on the date in question,
then the fair market value shall be the closing selling price on the last
preceding date for which such a quotation exists;

 

(b)          If actively traded over-the-counter, the Fair Market Value shall be
deemed to be the closing bid price of the common stock of the Company on the
date in question. If there is no closing selling price for such common stock on
the date in question, then the fair market value shall be the closing selling
price on the last preceding date for which such a quotation exists;

 

(c)          If the Company’s common stock is traded on multiple platforms, the
Board of Directors of the Company shall determine the primary market for such
common stock; and

 

(d)          If there is no active public market, the “Fair Market Value” shall
be the value thereof, as determined in good faith by the Company’s Board of
Directors after taking into account such factors as the Board of Directors of
the Company shall deem appropriate.

 

Page 3 of  7

 

 

A stock certificate representing the appropriate number of shares of the common
stock shall be delivered to the holder hereof within five (5) days following the
date of exercise.

 

7.          No Stockholder Rights. Unless and until this Warrant is exercised,
this Warrant shall not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Company, or to any other rights whatsoever except
the rights herein expressed, and, no dividends shall be payable or accrue in
respect of this Warrant.

 

8.          Exchange. This Warrant is exchangeable upon the surrender hereof by
the Holder to the Company for new warrants of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and, in case of loss,
theft, or destruction, of indemnity or security reasonably satisfactory to it
and reimbursement to the company of all reasonable expenses incidental thereto,
and upon surrender and cancellation hereof, if mutilated, the Company will make
and deliver a new warrant of like tenor and amount, in lieu hereof.

 

9.          Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of securities upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of fractional interests. All fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of securities, properties,
or rights receivable upon exercise of this Warrant.

 

10.         Reservation of Securities. The Company shall at all times reserve
and keep available out of its authorized shares of common stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of common stock or other securities, properties,
or rights as shall be issuable upon the exercise hereof. The Company covenants
and agrees that, upon exercise of this Warrant and payment of the Purchase
Price, all shares of common stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid, non-assessable, and not
subject to the preemptive rights of any stockholder.

 

11.         Absolute Owner. The Company may deem and treat the Holder at any
time as the absolute owner hereof for all purposes and shall not be affected by
any notice to the contrary.

 

Page 4 of  7

 

 

12.         Common Stock Ownership Limitation. Notwithstanding any other
provision governing the Warrant, if as of the date of exercise, the Company has
registered its common stock under Section 12 of the Securities Exchange Act of
1934, as amended, the Holder may not exercise this Warrant to the extent that
immediately following such exercise the Holder would beneficially own more that
4.99% of the outstanding common stock of the Company. For this purpose, a
representation of the Holder that following such exercise it would not
beneficially own more than 4.99% of the outstanding common stock of the Company
shall be conclusive and binding upon the Company.

 

13.         Not Redeemable or Cancellable. This Warrant is not redeemable or
cancellable by the Company.

 

14.         Notices to Holder. If at any time prior to the expiration of this
Warrant or its exercise, any of the following events shall occur:

 

(a)          the Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or

 

(b)           the Company shall offer to all the holders of a class of its
securities any additional shares of capital stock of the Company or securities
convertible into or exchangeable for shares of capital stock of the Company, or
any option or warrant to subscribe therefor; or

 

(c)           a dissolution, liquidation, or winding up of the Company (other
than in connection with a consolidation or merger) or a sale of all or
substantially all of its property, assets and business as an entirety shall be
proposed.

 

then, in any one or more of said events, the Company shall give written notice
of such event to the Holder at least fifteen (15) days prior to the date fixed
as a record date or the date of closing the transfer books for the determination
of the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up, or sale. Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.

 

15.         Informational Requirements. The Company will transmit to the Holder
such information, documents, and reports as are generally distributed to
stockholders of the Company concurrently with the distribution thereof to such
stockholders.

 

16.         Notice. Notices to be given to the Company or the Holder shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier or messenger, or by facsimile transmission. Notices shall be
deemed to have been received on the date of personal delivery or facsimile
transmission. The address of the Company and of the Holder shall be as set forth
in the Company’s books and records.

 

Page 5 of  7

 

 

17.         Consent to Jurisdiction and Service. The Company consents to the
jurisdiction of any court of the State of Texas, and of any federal court
located in Texas, in any action or proceeding arising out of or in connection
with this Warrant. The Company waives personal service of any summons,
complaint, or other process in connection with any such action or proceeding and
agrees that service thereof may be made at the location provided in Section 16
hereof, or, in the alternative, in any other form or manner permitted by law.
The Holder and Company agree that Fort Bend County, Texas shall be deemed proper
venue.

 

18.         Successors. All the covenants and provisions of this Warrant shall
be binding upon and inure to the benefit of the Company, the Holder, and their
respective legal representatives, successors, and assigns.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its Chief Executive Officer and to be delivered in the Township of
Mahwah, New Jersey.

 

Dated:  [________], 2012 HEARTLAND BRIDGE CAPITAL, INC.,   a Delaware
corporation           By: James F. Groelinger   Its: Chief Executive Officer

 

Page 6 of  7

 

 

[FORM OF ELECTION TO PURCHASE]

 

The undersigned, the holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by this Warrant Certificate for, and
to purchase securities of, Heartland Bridge Capital, Inc. and herewith makes
payment of $__________ therefor, and requests that the certificates for such
securities be issued in the name of, and delivered to ___________________, whose
address is ______________________________.

 

Dated: ____________________, 20___             By:     Its:     (Signature must
conform in all respects to name of holder as specified on the face of the
Warrant Certificate)           (Insert Social Security or Other   Identifying
Number of Holder)

 

Page 7 of  7

 

